Title: Thomas Jefferson’s Notes on Alexander Hepburn’s Poplar Forest Materials List, [ca. 8 October 1819]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 8 Oct. 1819
							
						
					
					
						
							
							pieces
							breadth
							thick
							long
							Hewing.
							
							
							
							
						
						
							
								
								
								
								Grist-mill.
							
							2
							
							14
							
							12
							
							18
							.
							sills
							78
							
							
							
							
							
						
						
							
								
									2
								
							
							
							
								
									14
								
							
							
							
								
									12
								
							
							
							
								
									11
								
							
							
							
								
									do
									
								
							
							 
							
							
							
							
							
						
						
							2
							
							
								
									
								
								14
							
							.
							
								
									
								
								12
							
							.
							11
							
							do [i.e. 2. 14. 12. 11.]
							47
							–8
							
							
							
							
						
						
							2
							
							10
							
							10
							
							11
							
							do
							36
							–8
							
							
							
							
						
						
							2
							
							18
							
							11
							
							18
							
							mealbeams
							87
							.
							
							
							
							
						
						
							3
							
							14
							
							11
							
							8
							
							posts
							50
							.
							
							
							
							
						
						
							3
							
							12
							
							11
							
							8
							
							do
							46
							
							
							
							
							
						
						
							2
							
							10
							
							10
							
							9
							
							do
							30
							
							
							
							
							
						
						
							2
							
							10
							
							10
							
							14
							
							do
							46
							
							
							
							
							
						
						
							1
							.
							15
							
							10
							
							8
							
							spursill.
							17
							
							
							
							
							
						
						
							2
							
							10
							
							10
							
							8
							
							do
							27
							
							
							
							
							
						
						
							2
							
							17
							
							12
							
							4
							
							headblocks.
							
								126
								120
							
							
							
							
							
							
						
						
							6
							
							8
							
							7
							
							7
							
							braces
							53
							
							
							
							
							
						
						
							1
							.
							12
							.
							10
							
							11
							
							bridge tree
							20
							
								
									
								
								558.4
							
							
							
							
							
						
						
							1
							
							
								
									
								
								27.
							
							
							diam.
							18
							.
							shaft.
							16 square
							120
							–6
							
						
						
							1
							 
							20
							.
							diam
							9
							 
							do
							
							12 square.
							45
							
							
						
						
							
							 
							
							 
							
							 
							
							 
							
							 
							 
							
							
						
						
							
								
								
								
								threshing machine
								
								
								
							
							1
							 
							20
							.
							diam.
							12
							 
							shaft.
							16. square.
							60
							
							
						
						
							1
							 
							18
							.
							diam.
							16
							 
							do
							12. square.
							72
							
							
						
						
							
							 
							
							 
							
							 
							
							   
							
							 
							297
							
							
							
							
							 297
						
						
							
								Penstock
							
							5
							 
							
								
							
							 
							
								
							
							 
							18
							 
							sills.
							210
							
							
							
							
							
						
						
							2
							
							
								
							
							
							
								
							
							
							24
							
							do
							112
							
							
							
							
							
						
						
							3
							
							
								
							
							
							
								
							
							
							18
							
							caps.
							54
							
							
							
							
							
						
						
							4
							
							15
							
							15
							
							8
							
							posts.
							80
							
							
							
							
							
						
						
							10
							
							12
							
							10
							
							8
							
							do
							146
							 8
							
							
							
							
						
						
							6
							
							9
							
							7
							
							8
							
							braces
							64
							 
							 
							656
							
							
						
						
							
							 
							
							 
							
							 
							
							 
							
							 
							
							
							
							1214
							× 2 =
							2428
						
						
							
							 
							
							 
							
							 
							
							 
							
							 
							
							
							
							
							
							2725
						
					
					
					
						
							
							pieces
							breadth I
							thick I
							long
							Sawing
							
							
							
							
						
						
							
								
								
								
								for Grist-mill.
								
								
								
							
							9
							
							17
							5
							
							12
							f
							Cants for Grist mill.
							
							}
							to be seasoned.
							
							
						
						
							9
							
							16
							4
							
							10
							
							facings.
							
						
						
							
								14
								12
							
							
							14
							
								
									
								
								2
							
							
							
								
									
								
								12
							
							
							
								
									
								
								Arms.
							
							
						
						
							5
							
							14
							4
							
							11
							.
							Arms
							}
							may be of oak.
							
						
						
							4
							.
							12
							4
							
							10
							
							Arms
							
						
						
							30
							
							12
							1
							
								½
							
							14
							
							planks
							
							
							sq.f.
							I
						
						
							 
							
							 
							 
							
							 
							
							 
							
							
							1071–
							10
						
						
							9
							
							17
							4
							
							13
							
							shrouds. may be oak.
							}
							these may be the last sawed, and by our own saw-mill.
							
							
						
						
							18
							
							17
							1
							
								⅛
							
							16
							
							bucket planks.
							
							
						
						
							18
							
							14
							1
							
								¼
							
							16
							
							soaling planks.
							
							
						
						
							9
							
							10
							4
							
							15
							
							Arms. may be oak.
							
							
						
						
							18
							
							3
							2
							
								½
							
							16
							.
							elbow pieces.
							1295–
							3
						
						
							 
							
							 
							 
							
							 
							
							190. cogs. 4½ by 3½ 16.I. long
							}
							hiccory, not taking more than 3. cuts from a tree.
							
							
								
							
						
						
							 
							
							 
							 
							
							 
							
							 70. rounds 3.I. sq. 19.I. long
						
						
							
								
								saw mill
								
							
							6
							 
							6
							5
							 
							14
							 
							way pieces.
							
							
							
							
						
						
							3
							.
							12
							4
							
								½
							
							12
							
							Cants. oak.
							
							
							sq.f
							I
						
						
							15
							 
							5
							1
							
								½
							
							
								
									
								
								8
							
							 
							buckets oak.
							
							
							176–
							6
						
						
							
							 
							
							 
							 
							
							 
							
							 
							
							
							
							
							
						
						
							
								
								
								
								Threshing machine
								
								
								
							
							5
							
							17
							4
							
								½
							
							14
							
							cants.
							
							
							
						
						
							5
							
							17
							3
							
								½
							
							11
							
							facings
							
							
							
						
						
							3
							
							15
							3
							
								½
							
							11
							
							cants
							
							
							
						
						
							3
							
							12
							3
							
							8
							
							facings.
							
							
							
						
						
							5
							
							12
							3
							
								½
							
							12
							
							arms
							)
							may be oak or pine.
							
							
							sq.f
							I
						
						
							3
							
							10
							3
							
								½
							
							6
							
							arms
							
							
							397–
							9
						
						
							1
							.
							13
							13
							 
							10
							 
							drum shaft. black gum.
							
							
							
						
						
							2
							.
							9
							9
							
							7
							
							feeders. post oak.
							
							
							
						
						
							 
							
							 
							 
							
							 
							
							220. cogs. 4. by 3. 14.I. long.
							
							
							
						
						
							 
							
							 
							 
							
							 
							
							 60. cogs. 3. by 2½ 12.I. long.
							
							
							
						
					
				